Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 1/29/2019, claims 4 and 6-9 are amended and claims 10 and 11 are newly added. No claims are canceled.
Claims 1-11 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/JP2017/028112, filed on 8/2/2017.  The instant application claims foreign priority to JP 2016-154015 filed on 8/4/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 1/29/2019. 
Information Disclosure Statement
The information disclosure statements (IDS) dated 3/26/2019, 10/11/2019, 10/17/2019, 2/18/2020, 4/7/2020 and 11/11/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112—Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites that the number of saccharides in the chitosan backbone ranges from 30 to 12,000, which results in an approximate molecular weight range of 4.8 to 1.9x10^3 kDa, which is substantially broader that the molecular weight range recited in base claim 1 of 10-1000 kDa.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Shalom et al. (WO 2008/068763, PTO-892).
Ben-Shalom et al. discloses a composition, used in a method for treating cholesterol by feeding said composition to a subject, wherein said composition comprises chitosan and lecithin, as granular particles, further wherein the molecular weight of chitosan is 0.5x10^5 to 3x10^6 Da and the chitosan/lecithin mass ratio is in the range 0.2:1 to 5:1. (Claims 1, 13, 20, 31)
It is noted that Ben-Shalom does not teach that the composition can be used in the manner instantly claimed, as an immuno-stimulator.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Accordingly, the instant claims are anticipated by the cited prior art.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Janciauskaite et al. (Reactive and Functional Poly., 2008, PTO-892), in view of Nakazawa et al. (US 2010/0144945, PTO-892), further in view of Maedera et al. (US 5,611,971; 1997, PTO-892).
Janciauskaite et al. discloses chitosan-N-dextran graft copolymers, as depicted below, wherein said polymers are disclosed as surface conditioners, wherein the degree of dextran substitution ranges from 16-60%, the molecular weight of chitosan is 400 kDa, the molecular weight of dextran is 1500 Da or 6000 Da and the degree of chitosan deacetylation is 72%. (Abstract, Figure 1, Sec. 2.1)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Janciauskaite et al. does not teach a composition comprising chitosan-N-dextran graft copolymer and an anionic surfactant.
Nakazawa et al. teaches compositions comprising surface conditioning polymers that advantageously further comprise anionic surfactants selected from fatty acid salts, 
Maedera et al. discloses that among known art recognized anionic surfactants are included lecithin, sodium oleate and sodium laurate. (Col. 9, Ln. 5-20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when considering Janciauskaite and Nakazawa, which are clearly analogous art by being directed to preparations comprising surface conditioners, that an anionic surfactant and a surface conditioning polymer such as the chitosan-N-dextran, could be combined in a composition and that based on the large genus of possible anionic surfactants taught by Nakazawa, it would be obvious to look for direction in art such as Maedera, which lists for example lecithin, as a specific anionic surfactant, thereby arriving at the instant invention. 
With respect to the instant limitation that the composition is in particulate form, it would be fully within the technical grasp of one of ordinary skill in the art that although Nakazawa teaches the application of a surface conditioning composition as a gel or solution, that the solid components of the composition could be stored as a powder, 
With respect to the instantly claimed elements of molecular weight, degree of substitution, ratios, etc., the disclosure of the prior art overlaps that of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
It is noted that the combined prior art does not teach that the composition can be used in the manner instantly claimed, as an immuno-stimulator.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Saimoto et al. (JP 2011-132369, IDS), in view of Gerber et al. (US 2008/0292663, PTO-892).
Saimoto et al. discloses an immune system activator having the structure of a chitosan branched chitosan derivative, with molecular weight in the range 80-450 kDa, isolated in lyophilized or powdered form; food, drink or pharmaceutical compositions comprising said chitosan derivative and a method of activating a subjects immune system by orally administering said chitosan derivative. (Claims 1-8, ¶0024-0027)
Saimoto et al. does not teach that the compositions may further comprise an anionic surfactant.
Gerber et al. discloses the use of a lecithin/polymer mixture as an adjuvant in a composition which results in said composition having improved immune response activation, wherein the lecithin and the polymer are each present in the composition at a concentration of about 0.001 to about 10% by weight. (Claim 3, ¶0032)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition/method of Saimoto through the addition of lecithin, when preparing an immune activating composition, based on the disclosure of Gerber, thereby arriving at the instant invention. One would 
With respect to the instantly claimed elements of molecular weight, ratios, etc., the disclosure of the prior art overlaps that of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2015/0224044, PTO-892).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Baker et al. does not explicitly disclose a composition having all the instantly claimed elements. However, based on the suggestions of Baker when considering the document, as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a tooth power (i.e. the components are in particulate form) comprising the lysine derivatized chitosan and lecithin, wherein the lysine and acetyl substitution pattern on chitosan, as well as the molecular weight, overlaps with that instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
It is noted that Baker does not teach that the composition can be used in the manner instantly claimed, as an immuno-stimulator.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.